Citation Nr: 0810916	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for residuals of a left 
thumb injury.

3.  Entitlement to service connection for major depressive 
disorder with panic attacks.

4.  Entitlement to service connection for an umbilical 
hernia.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
January 1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In December 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional evidentiary development.  That development 
completed, the matter has been appropriately returned to the 
Board for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran does not have a respiratory disability.  

2.  The veteran does not have residuals of a left thumb 
injury.  

3.  The veteran's depression with panic attacks did not have 
onset during his active service and is otherwise unrelated to 
his active service.  

4.  The veteran's umbilical hernia did not have onset during 
his active service and is otherwise unrelated to his active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

2.  The criteria for service connection for residuals of a 
left thumb injury have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3. The criteria for service connection for depression with 
panic attacks have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for service connection for an umbilical 
hernia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA satisfied the remaining duty to notify by letters sent to 
the veteran in December 2002, March 2003, and July 2003, 
prior to the initial adjudication of his claims by the RO.  
These letters informed the veteran of the evidence needed to 
substantiate his claims for entitlement to service connection 
and of his and VA's respective duties in obtaining evidence.  
He was asked to submit information and/or evidence, which 
would include that in his possession, to the RO.  The content 
and timing of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Following a request by the RO for the veteran's service 
medical records, a Personal Information Exchange System 
(PIES) response was received in June 2003 indicating that the 
only records available were copies of the veteran's October 
1987 reports of enlistment medical examination and medical 
history.  The remainder of his service medical records are 
thus presumed lost and continued efforts to obtain such 
records would be futile.  

Where the veteran's service records may have been lost or 
destroyed, VA has a heightened duty to assist the veteran in 
developing his claim.  Washington v. Nicholson, 19 Vet. App. 
362, 369-370 (2005).  This duty includes advising the veteran 
that alternate methods of supporting his claim would be 
considered.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

In the July 2003 letter, the RO informed the veteran that his 
service medical records could not be located and asked him to 
furnish any service record or other evidence to support his 
claims.  He was specifically asked to submit any copies of 
his service medical records that he may have, as well as 
statements from military medical personnel, "buddy" 
certificates, medical evidence from hospitals, clinics and 
private physicians who treated him after service, letters 
written during service, photographs taken during service, 
pharmacy prescription records, state or local accident and 
police reports, or insurance examination evidence.  

The RO has obtained VA outpatient treatment records.  In his 
claim received in December 2002, the veteran listed the 
names, cities, and states of two individuals he identified as 
doctors who treated him for a mental condition.  He also 
listed "MCAS New River" as a medical facility from which he 
received treatment for a left thumb injury and a hernia.  
During the July 2005 hearing, the veteran stated that he had 
received pertinent medical treatment from other 
practitioners, notably Fran Duke, M.D. and Thomas Zurkowski, 
M.D.  He submitted copies of business cards from these 
practitioners as well as a copy of a health insurance card, 
but he has failed to provide the requested evidence of 
treatment or to authorize the providers to release evidence 
to VA.  

The veteran has had ample opportunity and notice to either 
submit relevant evidence to support his claim or to submit 
the necessary authorizations for the health care providers to 
release to VA.  Indeed, in a February 2006 letter, the AMC 
specifically asked the veteran to either submit evidence of 
treatment by private practitioners or to complete VA Form 21-
4142 Release of Information forms (which were enclosed) so 
that VA could assist him in obtaining the evidence.  This was 
not the first request.  In the December 2002 VCAA letter, the 
RO asked him to either submit evidence from private medical 
practitioners or submit completed authorizations to VA and VA 
would request the records for him.  Enclosed with the 
December 2002 letter were two VA Form 21-4142's for that 
purpose.  No records have been submitted by the veteran.  No 
completed VA Form 21-4142 has been received from the veteran.  

Thus, the Board finds that VA has made all efforts necessary 
to obtain evidence to substantiate the veteran's claims and 
has satisfied its duty to assist.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.").  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In November 2006, VA afforded the veteran an appropriate 
examination with regard to his claim for entitlement to 
service connection for respiratory disability, including as 
due to undiagnosed illness.  As to the other disabilities on 
appeal, the record is absent for evidence that the veteran 
currently has residuals of a thumb injury, the evidence fails 
to show that the veteran had depression with panic attacks or 
an umbilical hernia during service, and there is no 
indication that these claimed disabilities are associated 
with his service.  

The veteran's assertions that his umbilical hernia and 
psychiatric disorder had onset, or are associated with his 
service, stand alone as evidence of these elements.  
In this case, the Board has found that the veteran is not a 
credible historian.  His statements as to onset of these 
disorders during service are outweighed by other evidence of 
record.  

Furthermore, his assertions do not provide an indication of 
an association between these disorders and his service.  If a 
veteran's mere contention, standing alone, that his claimed 
disability is related to his service, or to a service 
connected disability, is enough to satisfy the "indication 
of an association," then that element of 38 U.S.C.A. § 5103A 
is without meaning because in every claim, the veteran will 
necessarily so contend.  An interpretation of a statute that 
renders part of the statutory language superfluous is to be 
avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000) ("canons of construction requires us to give 
effect to the clear language of statute and avoid rendering 
any portions meaningless or superfluous").  

For these reasons, the Board declines to afford the veteran a 
VA examination or obtain a medical opinion with regard to his 
claims for residuals of a thumb injury, an umbilical hernia, 
and depression with panic attacks.   

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As all necessary 
development has been accomplished, appellate review at this 
time is proper.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Service Connection

As explained above, service medical records, other than the 
veteran's enlistment documents, are presumed lost.  Under 
such circumstances the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service personnel record listing authorized awards 
indicates that the veteran participated in Operation Desert 
Storm and Operation Desert Shield in Southwest Asia from 
January 1991 to May 1991.  Because the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, the Board has considered the provisions of 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1)).  

The Board notes that a change to regulations at 38 C.F.R. § 
3.317 was made during the pendency of this appeal.  70 Fed. 
Reg. 75669, 75672 (Dec. 18, 2006).  This change merely 
extended through December 2011 the date by which signs and 
symptoms of an undiagnosed illness must become manifest in 
order to apply the presumptions under 38 C.F.R. § 3.317.  
This change has no substantive effect on the veteran's 
current claim, as the preponderance of evidence of record 
shows that the veteran does not have the claimed respiratory 
disability; therefore adjudication of this claim at this time 
will not prejudice the veteran.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and 
service."  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 
(2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

The only treatment records associated with the claims file 
are VA treatment records from February 1995, July 1999, and 
January 2002, and February 2002.  In February 1995, the 
veteran presented with a self reported one year history of 
swollen hands and low back pain, reporting that his hands 
began swelling after working in a chicken processing plant.  
He also complained of fatigue, depression, and difficulty 
concentrating.  He denied shortness of breath.  Past medical 
history was listed as hemorrhoids, lanced twice while in the 
military, and nephrolithiasis of one year earlier.  He had no 
history of depression.  Upon physical examination his hands 
did not appear swollen and hence, no further physical workup 
was undertaken.  He was diagnosed with major depression and 
narcissistic personality disorder and referred to the 
psychiatry clinic.  There is no evidence that he followed up 
on this referral.  

A report of medical examination form and a VA clinic note, 
both dated in December 2002, indicate that the veteran 
underwent a Gulf Registry examination and requested a 
compensation and pension examination.  Filed next to those 
documents in the claims file, but undated, is a partially 
completed Persian Gulf War Registry Sheet, VA Form 10-
9009a(RS).  

The Persian Gulf Registry Form contains a section listing 131 
symptoms and requesting that the veteran indicate the 
symptoms from which he suffers.  The veteran indicated that 
he suffered from more than 115 of the 131 symptoms listed and 
that his symptoms either started or became worse when he was 
exposed to any of more than 50 of 55 listed chemicals or 
environmental conditions.  He also indicated that his 
symptoms were worse in the spring, fall, summer, winter, that 
he had the symptoms all year, and that the symptoms were 
worse both when outdoors and when in air conditioning.  

This form contains a series of twenty questions as to whether 
the veteran believed that he was exposed to environmental 
hazards, nerve gas, unclean water, and other conditions, and 
asks that the veteran choose an answer from "yes", "no" or 
"unknown".  The veteran answered "yes" to 18 of the 20 
questions, including exposure to nerve gas and depleted 
uranium.  The veteran also provided affirmative answers that 
his spouse had miscarriage(s) and that a child, conceived 
after his return from the Persian Gulf, was born with birth 
defects.  

The February 1995 treatment notes contain detailed results of 
a physical examination.  These notes state that his abdomen 
was soft, not distended, with normal active bowel sounds, and 
that there was no hepatosplenomegaly.  There is no mention of 
an umbilical hernia, either as found on physical examination 
or as reported by the veteran.  

July 1999 marks the next VA outpatient treatment note.  At 
this time the veteran was found to have a small umbilical 
hernia that he reported had increased in size over the 
previous months.  There was no mention of any other history 
of his hernia.  Another undated note lists a request for 
surgery consult with a reason given that the veteran had 
history of a small umbilical hernia diagnosed in 1992 that 
had been growing in the past 3 months.  The consult was 
discontinued, as administratively closed, in August 2000.  

In January and February 2002, the veteran presented with 
complaints of depression and panic attacks.  Clinical notes 
state that the veteran "[t]hinks he has agent orange and 
requests to be evaluated."  At that time, he reported that 
his initial depressive symptoms began in the last 10 years, 
following his return from the Gulf War.  These notes also 
contain his report that he attempted suicide at age 17 
consisting of an overdose on "everything."  


Respiratory disorder and residuals of a left thumb injury

The veteran's assertions stand alone as evidence that he has 
symptoms of a respiratory illness.  His assertions begin with 
his December 2002 claim in which he indicated that he had a 
respiratory condition as the result of exposure to oil smoke 
during the Gulf War.  In that claim he also indicated that 
his "breathing condition" resulted from exposure to 
asbestos in the barracks at Parris Island, South Carolina.  

In November 2006, the veteran underwent a VA examination with 
regard to his claimed respiratory disorder, including the 
examiner's review of the veteran's claims file.  The veteran 
reported symptoms of precordial chest pain and shortness of 
breath occurring shortly after separation from service.  He 
also reported that he was seen outside the VA system and told 
that these symptoms were panic attacks.  

Physical examination was unremarkable.  Pulmonary function 
tests were administered and chest x-rays were obtained.  The 
examiner stated that he saw no evidence of pulmonary disease.  

The preponderance of the evidence shows that the veteran has 
no respiratory disability.  There are no clinical findings of 
a respiratory disorder and the November 2006 examiner 
specifically found no evidence of a pulmonary disorder.  This 
demonstrates that there is no objective evidence of a 
respiratory disability perceptible to an examining physician 
or other indicators of a respiratory disability capable of 
independent verification.  

Although the veteran's report of symptoms he has experienced, 
including breathing difficulty, is competent evidence, this 
is evidence only of symptoms, not that he has a respiratory 
disability, whether diagnosed as a specific disorder or 
undiagnosed.  The clinical findings of the November 2006 
examination and the examiner's report that the veteran has no 
pulmonary disease outweigh the veteran's reports.  Hence, the 
Board finds that the veteran has no current respiratory, 
pulmonary, or breathing disability.  

The reports of exposure to oil smoke, asbestos, and other 
environmental hazards go only to the cause of a disability.  
As the preponderance of the evidence shows that the veteran 
does not have the claimed disability, his report of these 
exposures is not evidence favorable to his claim.  Similarly, 
because he does not have the claimed disability, application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has no effect on 
his claim.  

Nor does the record contain any evidence that the veteran 
suffers from a current thumb disability.  Indeed, the only 
clinical report regarding his hands was in response to 
complaint of swelling of his hands, post service.  Even that 
report remarked that there was no evidence of the symptom for 
which the veteran sought treatment.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such active 
service injury or disease has resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claims for 
service connection for  respiratory and left thumb 
disabilities must be denied because the first essential 
criterion for the grant of service connection, competent 
evidence of the disability for which service connection is 
sought, has not been met.  


Umbilical hernia and depression

The veteran's claims for entitlement to service connection 
for an umbilical hernia and for depression with panic attacks 
turn, in large part, on his credibility.  

As to the veteran's umbilical hernia, the only report of this 
hernia comes some three years after separation from service.  
Significantly, the February 1995 VA treatment notes' detailed 
report of physical examination indicated a normal abdomen.  
Those notes are also absent for any mention by the veteran of 
his umbilical hernia.  This is compelling evidence that the 
veteran's umbilical hernia developed between February 1995 
and July 1999, not during service.  

Although the veteran has asserted that an umbilical hernia 
was first diagnosed in 1992, there is no evidence of this 
other than his contention.  The Board recognizes that the 
veteran's own report that he sought medical treatment for a 
hernia during service is competent evidence.  See Washington 
v. Nicholson, 19 Vet. App. 362, 365 (2005).  However, in 
weighing his statements with the other evidence of record, 
the Board must assess the credibility and probative value of 
the veteran's statements.  See Buchanan v. Nicholson, 1331, 
1336 (Fed. Cir. 2007).  

Testimony provided by the veteran during the July 2005 
hearing casts considerable doubt as to his credibility 
concerning the onset of and treatment for his umbilical 
hernia.  During testimony regarding whether VA had received 
all records of treatment of the veteran, he stated  

I tried to get my VA records.  I never 
did a getting -out physical.  I had a Dr. 
[K] who was a flight sergeant.  I was 
extended for two months.  I served five 
years, and they extended me for two 
months (indiscernible) like during 
Christmas holiday, said to go to 
McClellan when I got back to get an 
umbilical hernia fixed, and I of course - 
- and get my teeth done and all this, and 
he let me go on terminal leave, and I 
don't think any of that has ever been 
administered - -but I fixed all of these 
problems on my own, out of my pocket.  I 
had the hernia operated on in South 
Carolina."

Hearing transcript at 7.  

Following that testimony the undersigned then sought to 
establish where and when the veteran was treated for his 
hernia.  He answered by describing how he sought treatment 
through VA for hemorrhoids (a disability for which service 
connection has since been established) and his efforts to 
have medical records transferred.  Id.  After the testimony 
returned to the subject of his hernia, the undersigned again 
asked him if he remembered how close to service he received 
treatment for the hernia.  He responded by stating "The 
hernia-I just kept pushing it back in till (sic) I believe, 
'99.  Id. at 8.  The veteran then returned to testifying as 
to his hemorrhoids.  Id. at 9.  The undersigned again asked 
him if he had treatment for the hernia during service to 
which he responded "[n]o, I think it was supposed to be 
taken care of when I got out.  I think it was diagnosed."  
Id. at 10.  

The veteran then went on to testify as to the physical 
condition of his hernia; testimony that does not clarify the 
time during which these symptoms were present or when or 
where treatment occurred.  Indeed, all efforts by the 
undersigned to obtain information regarding his hernia 
resulted in evasive responses from the veteran that explained 
difficulties in obtaining records, treatment for his 
hemorrhoids, the cost of private medical care, and non 
specific remarks as to the symptoms of and treatment for his 
hernia.  

From the above testimony, it is clear that the veteran is 
either confused as to whether his hernia was present during 
service or simply knows that the hernia was not present until 
between February 1995 and July 1999, consistent with the 
medical evidence.  Also the testimony indicates that if the 
veteran did receive treatment for his hernia, which is 
unclear as he conflated his hernia with a different 
disability, his hemorrhoids, such treatment was provided by a 
private practitioner.  Therefore, the absence of service 
medical records has only a limited effect as to the evidence 
allegedly available the veteran to show that his hernia had 
onset during service.  Despite adequate notice and the above 
described efforts to obtain specific information to 
substantiate his claim, the veteran has not provided VA with 
records of that alleged treatment or information to obtain 
the records.  

Given the veteran's testimony, his confusion as to the 
history of his hernia renders his assertions regarding the 
time of onset of the hernia not credible.  Having found him 
not credible, the Board assigns very little probative weight 
to his assertion that he had the hernia during service.  The 
Board finds that the veteran's assertion that he had a hernia 
during service is outweighed by the completely normal results 
of the clinical examination of the veteran's abdomen in 
February 1995 and the absence of any report of a hernia prior 
to July 1999.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (the credibility of evidence goes to the probative 
value of the evidence).  Thus, the Board finds that the 
veteran's hernia did not have onset during service.  As the 
evidence shows that there was no event, injury, or disease, 
during service leading to his post service hernia, his claim 
for service connection for an umbilical hernia must be 
denied.  

Much of what the Board has already determined as to the 
veteran's credibility applies to his claim for entitlement to 
service connection for major depression with panic attacks.  
He is simply not a credible historian as to dates of onset of 
symptoms.  Furthermore, the veteran asserts, as if as fact, 
conditions that upon closer inspection are revealed to be no 
more than speculations without foundation.  

Although the veteran contends that his current psychiatric 
disorder is the result of his service, he testified during 
the February 2005 hearing that he did not report psychiatric 
symptoms during his service.  Hearing transcript at 3.  Thus, 
the absence of service medical records does not place the 
veteran at a disadvantage as far as proving this particular 
claim.  

During the hearing, the veteran testified that he is under 
private treatment for his psychiatric symptoms.  Id. at 4-5.  
The undersigned inquired as to when the veteran began 
treatment.  Id.  The veteran did not provide the requested 
information but rather explained his symptoms, difficulty in 
obtaining records, and testified as to his other claimed 
disorders.  Id. at 5-7.  He did provide the name of treating 
physicians as well as business cards of a family practice 
physician and a psychiatrist.  However, as explained in the 
Duties to notify and assist section above, he has failed to 
provide any evidence from these practitioners or to execute 
releases of information so that VA could assist him in 
obtaining evidence.  Thus, there is no evidence, other than 
the veteran's own assertions, as to when his psychiatric 
symptoms began.  

These assertions are contradictory.  In January and February 
2002, the veteran presented for treatment at a VA facility 
with complaints of depression and panic attacks, reporting 
that his initial depressive symptoms began in the last 10 
years, following his return from the Gulf War.  In January 
2002 he reported numerous psychiatric symptoms and refused to 
talk about past history of suicide attempts These VA 
treatment notes also contain his report that he attempted 
suicide at age 17 consisting of an overdose on 
"everything."  Hence, his report that he had no psychiatric 
symptoms prior to the Gulf War is contradicted by his report 
of attempted suicide at age 17.  This is evidence that the 
veteran makes statements without regard to their veracity, 
and hence, he is not credible.  

Those treatment notes also contain the veteran's responses to 
questions typically found in psychiatric evaluation reports 
for screening cognitive functioning and memory.  His response 
to questions as to the current and past president were 
"George the 2nd" and "Slick Willy".  These responses, out 
of place as to the language employed given the setting in 
which they were presented, are of little importance when 
taken alone.  However, taken together with the rest of the 
evidence of record, the responses add to a picture that the 
veteran places little forethought into his statements and 
draws into question the credibility of the veteran's 
historical accounts.  

In a similar vein, those treatment notes stated that the 
veteran "[t]hinks he has agent orange and requests to be 
evaluated."  Again, given that the veteran was too young to 
have served in an area known to contain the herbicide Agent 
Orange, this statement evidences the veteran's tendency to 
utter statements without any reasonable basis in fact for the 
content of the statements. 

In the veteran's July 2004 substantive appeal, he stated that 
he witnessed atrocities during his service in the Gulf War 
but that he could not block these memories, implying that his 
current psychiatric disorder arose from events during 
service.  He did not specify these atrocities, remarking that 
if he did so the careers of former fellow service personnel 
would be damaged.  Here the evasive nature of the veteran's 
statements taken alone would not amount to much, but taken 
together with his other statements further detracts from his 
credibility.  

Adding to this picture are the veteran's references to 
asbestos exposure.  In his December 2002 claim, the veteran 
asserted that he was exposed to asbestos during service.  
Yet, when asked about this exposure during the hearing, the 
veteran responded 

I don't think I-I don't remember 
mentioning asbestos, It was more like 
when Saudi Arabia was on fire . . . Of 
course, all the old bases had asbestos 
back then-Paris Island and all that, so 
I'm sure I was, but it was more like a 
chemical exposure-and this day-I'm 
allergic to lime."  

Hearing transcript at 10.  This again demonstrates that the 
veteran's statements, offered as fact, are little more than 
pure speculation.  

Also telling are the veteran's responses found in the Gulf 
War Registry form.  His report of suffering from more than 
115 of the 130 listed symptoms, his belief that he was 
exposed to nearly all of the listed hazards, and his 
assertion of a child born with birth defects is unbelievable 
given the paucity of clinical complaints of record, the lack 
of any other evidence of a child with birth defects, and the 
sheer number of his affirmative responses.  Moreover, his 
endorsements of his symptoms worsening in all seasons of the 
year and under all environmental conditions is not only 
internally contradictory but is evidence that the veteran 
responds in an unreliable manner to attempts to elicit 
information.  

The veteran's lack of credibility is further evidenced by his 
failure to respond to VA's attempts to obtain information to 
support his claim.  While he has been given considerable 
notice as to the evidence needed to substantiate his claims 
and has indicated that he has access at least to some such 
evidence, he has failed to provide the evidence or even to 
provide VA with information to obtain the evidence.  This is 
particularly telling given that he failed to provide the 
requested VA Form 21-4142 Authorization and Consent to 
Release Information to VA even after the AMC sent him a 
letter specifically requesting that release following his 
hearing.  His failure to take any steps to provide objective 
evidence of his claimed disabilities or linking those 
disabilities to service, coupled with the evasiveness he has 
exhibited, as documented above, in response to VA's efforts 
to obtain evidence, further leads to the conclusion that 
veteran's accounts are not credible as this failure draws 
into question whether any of the alleged treatment occurred 
or, if it did, was related to his service.  

The veteran's statements are the only evidence favorable to 
finding that his current psychiatric disorder had onset or is 
related to service.  As the veteran is not credible, his 
statements carry little probative value as to this issue.  
The Board assigns greater value to the absence of objective 
evidence of depression prior to 1995, more than two years 
after separation from service and the lack of any objective 
evidence that the veteran's psychiatric disorder is related 
to his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  

Thus, the preponderance of the evidence shows that the 
veteran's current psychiatric disorder did not have its onset 
during service.  Therefore his claim for service connection 
for depression with panic attacks must be denied.  


Conclusion

For the reasons stated above, the veteran's claims on appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for major depressive disorder with panic 
attacks is denied.

Service connection for an umbilical hernia is denied.

Service connection for a respiratory disability, including as 
due to undiagnosed illness, is denied.

Service connection for residuals of a left thumb injury is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


